[exhibit101doubletriggera001.jpg]
DM_US 80993558-5.080136.0011 AMENDMENT NO. 1 TO THE AMENDED AND RESTATED WABCO
HOLDINGS, INC. OMNIBUS INCENTIVE PLAN WHEREAS, WABCO Holdings Inc. (the
“Company”) adopted the Amended and Restated WABCO Holdings Inc. Omnibus
Incentive Plan, effective May 30, 2013 (the “Plan”); WHEREAS, under Section 12
of the Plan, the Board of Directors of the Company (the “Board”) has the
authority to amend the Plan; and WHEREAS, the Compensation, Governance and
Nominating Committee of the Board, as the administrator of the Plan, has
determined that it is in the best interest of the Company and its shareholders
to amend the Plan on the terms set forth herein. NOW, THEREFORE, the Plan shall
be amended as follows, effective as of January 1, 2017: 1. Existing subsection
2.1(g) shall be amended by adding the following sentence immediately following
the first sentence thereof: "Notwithstanding the previous sentence, for purposes
of the Change of Control provisions in Section 11 only, "Cause" means "Cause" as
defined in the WABCO Holdings, Inc. Change of Control Severance Plan." 2.
Section 11.1 shall be amended by adding the following at the end thereof: "The
preceding provisions of this Section 11.1 notwithstanding, with respect to an
equity- denominated Incentive Award (or any portion of such an Incentive Award)
granted after December 31, 2016 and that is not subject to Section 11.2 below,
the following rules shall apply: (y) If such Incentive Award is not replaced
under Section 11.1(c), it shall become vested on the date of the Change of
Control. (z) If such Incentive Award is replaced under Section 11.1(c), the
vesting schedule of the replacement award shall be the same as that set forth in
the original Incentive Award Agreement, and shall not accelerate, and the
unvested portion of such Incentive Award shall be immediately forfeited upon any
subsequent termination of Participant’s employment; provided, however that any
such Incentive Award shall become fully vested upon the termination of
Participant’s employment by the Company without Cause or by Participant for Good
Reason (as defined in the WABCO Holdings, Inc. Change of Control Severance Plan
and determined by the Committee) during the 24 month period following a Change
of Control." 3. Section 11.2 shall be amended by adding the following at the end
thereof: "The preceding provisions of this Section 11.2 notwithstanding, with
respect to an equity- denominated Incentive Award (or any portion of such an
Incentive Award) granted after



--------------------------------------------------------------------------------



 
[exhibit101doubletriggera002.jpg]
DM_US 80993558-5.080136.0011 December 31, 2016 that is subject to Performance
Goals for which the Performance Cycle has not concluded as of the Change of
Control, the following rules shall apply: (a) If such Incentive Award is not
replaced under Section 11.1(c), the Incentive Award shall be deemed to be earned
on consummation of the Change of Control as though the Performance Goals were
achieved at a "target" level of performance, and will immediately vest as of
such Change of Control. (b) If such Incentive Award is replaced under Section
11.1(c), the Incentive Award shall be deemed to be earned on consummation of the
Change of Control as though the Performance Goals were achieved at a "target"
level of performance, the vesting schedule of the replacement award will become
solely time-based, the award will vest in accordance with the original vesting
schedule set forth in the Award Agreement, and shall not accelerate, and the
unvested portion of such Incentive Award shall be immediately forfeited upon any
subsequent termination of Participant’s employment; provided, however that any
such replacement award shall become fully vested and transferable upon the
termination of the Participant’s employment by the Company without Cause or by
the Participant for Good Reason (as defined in the WABCO Holdings, Inc. Change
of Control Severance Plan and determined by the Committee) during the 24 month
period following a Change of Control." 4. All other terms of the Plan shall
remain in full force and effect. IN WITNESS THEREOF, the Company has caused its
name to be signed by its duly authorized officers as of the date first written
above. WABCO HOLDINGS, INC. By: Name: Mazen Mazraani Title: Chief Human
Resources Officer



--------------------------------------------------------------------------------



 